 


110 HR 3647 IH: To delay for 6 months the requirement to use tamper-resistant prescription pads under the Medicaid Program.
U.S. House of Representatives
2007-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3647 
IN THE HOUSE OF REPRESENTATIVES 
 
September 24, 2007 
Mr. Wilson of Ohio (for himself, Mr. Ross, Mr. Allen, Mr. Berry, and Mr. Aderholt) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To delay for 6 months the requirement to use tamper-resistant prescription pads under the Medicaid Program. 
 
 
1.6-month delay in requirement to use tamper-resistant prescription pads under MedicaidEffective as if included in the enactment of section 7002(b) of the U.S. Troop Readiness, Veterans' Care, Katrina Recovery, and Iraq Accountability Appropriations Act, 2007 (Public Law 110–28, 121 Stat. 187), paragraph (2) of such section is amended by striking September 30, 2007 and inserting March 31, 2008. 
 
